DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-14, 16-23, is/are filed on 03/23/2021 are currently pending. Claim(s) 1-4, 8-11, 17-21, 23 is/are rejected, claim 22 is withdrawn.
Allowable Subject Matter
Claim(s) 5-7, 12-14, 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 23 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 23 recites the limitation “the filter element.” There is insufficient antecedent basis for this limitation in the claim. Is this the same as the filter support element?

Election/Restriction
Newly submitted claim 22 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 22 are directed towards of filtering a solid. The apparatus can clearly be used by a materially different process; therefore an election by original presentation is maintained.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.0
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4, 8-11, 17-21, 23 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Robinsky (US 4436633 A).

    PNG
    media_image1.png
    574
    568
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    752
    576
    media_image2.png
    Greyscale


	
	Regarding claim 1, Robinsky teaches a pressure filter for separating a solid from a liquid comprising (intended use):
 a plurality of filtering elements (5) supported by a retaining plate (4) within a filtration zone (area above the plate) of the pressure filter for separating the solid from the liquid; and
 a settling zone (32) positioned below the plurality of filtering elements for collecting the solid separated from the liquid by the plurality of filtering elements; 
each one of the plurality of filtering elements comprising a filter support element comprising: a plurality of side supports (27) defining a filter support surface; and a spacing member (19) connecting the plurality of side supports.
Regarding claim 2, Robinsky teaches a central support (33) extending axially between the plurality of side supports of the filter support element, wherein the spacing member connects the plurality of side supports and the central support.

Regarding claim 4, Robinsky teaches the axially spaced apart spacing elements of the filter support element are evenly spaced apart (figs. 2-3).
Regarding claim 8, Robinsky teaches each one of the plurality of spacing elements comprises a central aperture (opening of 19).
Regarding claim 9, Robinsky teaches the central support is notched (34 - corrugations) to accommodate the spacing member.
Regarding claim 10, Robinsky teaches each one of the plurality of side supports is notched on an inner surface thereof to accommodate the spacing member (fig. 5).
Regarding claim 11, Robinsky teaches the filter support element comprises five or six side supports (fig. 2).
Regarding claim 17, Robinsky the side supports comprise planar longitudinally extending side supports (vertical planar side supports).
Regarding claim 18, Robinsky teaches the spacing member comprises a plurality of comprising spacing elements positioned at longitudinally spaced-apart intervals connecting adjacent ones of the longitudinally extending side supports (fig. 2).
Regarding claim 19, Robinsky teaches the planar side supports comprise a plurality of apertures  (26) formed therethrough.
Regarding claim 20, Robinsky teaches the planar side supports comprise a tangentially protruding fin (6) extending longitudinally along an outer edge thereof (fig. 2).
Regarding claim 21, Robinsky teaches the structural details as claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be 
Regarding claim 23, Robinsky teaches comprising a central support (33) extending axially between the plurality of side supports of the filter element, wherein the spacing member connects the plurality of side supports and the central support, and wherein the central aperture of each one of the plurality of spacing elements is configured to engage with the central support (figs. 2-5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777